DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-24, 30, 36, and 38 directed to product non-elected without traverse.  Accordingly, claim 22-24, 30, 36, and 38 have been cancelled. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 22-24, 30, 36, 38, are cancelled.
Claim 8, line 1-2: delete the term “each of the lobes” and insert --each of the plurality of lobes--.
Allowable Subject Matter
Claims 1-6, 8, 10-12, 15-17, 19, 42-48, 50-53 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art Hamilton Sundstrand Corp (US 20150360292 A1, “Hamilton”), United tech (WO 2014/105113 A1), General Electric (US 2015/0354361), fail to teach either alone or in combination, a method of making a rotor comprising: creating a second rotor end face by adding the first material in the printing order to at least partially enclose the interior cavity defined by each of the plurality of lobes, and creating an abradable coating by adding material onto the outer surface of the plurality of lobes as claimed.
US 2017/0260981 A1 (Swartzlander) teaches segmented rotor for superchargers and expanders, the rotor assembly is defined by plurality of lobes, after the outer surface of the rotor is completed, the rotor is subjected to treatment process such as coating which includes abradable coating, however, Swartzlander do not teach printing the material onto the rotor, coating maybe a separate step which is not part of the additive manufacturing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2016/0082510 A1 (Chase et al) teach method for producing gas turbine engine rotors and other powdered metal articles having shaped internal cavities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743